Myrick, J.:
This action was brought to recover of the County of Los Angeles an amount of money alleged to have been paid by plaintiff under the following circumstances:
The Tax Collector sold at public auction, to plaintiff, for non-payment of State and County taxes, certain real property assessed to one Acuña, plaintiff, as purchaser, paying the amount of the taxes (which amount was by the Tax Collector paid into the County Treasury), and a certificate was duly issued to plaintiff. It subsequently appeared that the assessment was fatally defective, and plaintiff took no title to the lands attempted to be sold. He now brings his action to recover of the county the amount paid by him, basing his. *457right to recover on Section 3804, Political Code. That section does not apply to a case of this kind. There is no rule of law authorizing the plaintiff to recover.
Judgment and order affirmed.
Sharpstein and Thornton, JJ., concurred.